United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-3192
                          ___________________________

                           Roberto Monroy De La Fuente

                              lllllllllllllllllllllPetitioner

                                            v.

             Eric H. Holder, Jr., Attorney General of the United States

                              lllllllllllllllllllllRespondent
                                      ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                            Submitted: September 3, 2013
                             Filed: September 23, 2013
                                   [Unpublished]
                                   ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Roberto Monroy De La Fuente (Monroy), a citizen of Mexico, petitions for
review of an order of the Board of Immigration Appeals (BIA), which upheld an
immigration judge’s denial of cancellation of removal. We conclude that Monroy’s
arguments regarding the BIA’s discretionary determination that he failed to prove the
requisite hardship to his qualifying relatives, for purposes of cancellation of removal,
are unreviewable, see Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 434 (8th Cir.
2007) (under 8 U.S.C. § 1252(a)(2)(B)(i), this court lacks jurisdiction to review denial
of cancellation of removal for failure to prove exceptional and extremely unusual
hardship); Guled v. Mukasey, 515 F.3d 872, 880 (8th Cir. 2008) (petitioner’s
argument that BIA applied incorrect legal standard by failing to adequately consider
certain factors in denying cancellation of removal essentially challenged adverse
discretionary conclusion and did not present reviewable question of law), and that
Monroy’s other arguments are unavailing, see Sanchez-Velasco v. Holder, 593 F.3d
733, 737 (8th Cir. 2010) (no right to due process in purely discretionary remedy of
cancellation of removal).

      Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-